Citation Nr: 1205093	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-27 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cold injury residuals of all fingers bilaterally.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefit sought on appeal.  The RO in St. Petersburg, Florida is currently handling the matter.

In November 2010, the Board remanded the issue on appeal for additional development.  That development has been completed and the issue is now ready for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's cold intolerance is not related to any incident of service.


CONCLUSION OF LAW

A cold weather related disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2004 that addressed all VCAA requirements prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In a May 2009 correspondence, VA notified the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

Finding that additional development was necessary, in November 2010 the Board remanded the issue on appeal in order to obtain all available service treatment records , his records from the VA medical center in Gainesville, Florida, and to afford the Veteran a VA examination.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and thus allows the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, all of the actions previously sought by the Board through its prior development request have been completed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in December 2011, which confirmed and continued the previous denial.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b)  (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d)  (2011).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran asserts that, while serving on the USS Rio Grande, he was exposed to below freezing temperatures which resulted in cold injury residuals of the fingers to include Raynaud's phenomenon.  

Service personnel records demonstrate that the Veteran served on the USS Rio Grande between September 1953 and March 1956.  Service treatment records demonstrate that the Veteran suffered symptoms of a common cold secondary to exposure to inclement weather in January 1953, at that time he was noted as having hot and moist skin without a rash.  The only impression was "common cold."  Service treatment records are silent as to any complaints of or treatment for frostbite.  The Veteran's report of physical examination for the purpose separation from service in June 1956 reported normal extremities and skin.  

A September 2004 VA medical center treatment note demonstrates that the Veteran reported that his fingers turned white and became painful particularly after exposure to cold.  Raynaud's phenomenon was noted.  

The claims file includes a lay statement from E.W. in which he explains that he recalled an incident on the USS Rio Grande wherein he and the Veteran unloaded aviation fuel on the Shumagin Islands in below-freezing temperatures.  E.W. explained that when they awoke the next morning, the Veteran's fingers were frostbitten and that he was in a lot of pain and that he reported to a petty officer for treatment. 

A November 2010 statement from the Veteran's foreman, M.A. reported that while working with the Veteran between 1990 and 2001, the Veteran experienced difficulty with his hands during cold weather.  A November 2010 statement from the Veteran's ex-wife, C.F., reported that she and the Veteran were married between September 1958 and July 1969 and that she and the Veteran began dating in 1956.  She stated that she noticed that when the temperature dropped the Veteran's hands turned white and that the Veteran told her that this was the result of frostbite in the Navy.  

The Veteran was afforded a VA examination in November 2010.  It was noted that the Veteran's claims file was reviewed.  The examiner stated that the Veteran endorsed symptoms of intermittent color change of his fingers with coldness since discharge in 1956.  The examiner noted that the Veteran provided witness statements from C.F. and M.A. stating that his symptoms had been witnessed.  Physical examination is shown to have revealed no evidence of active or healed ulceration.  Both hands were warm, well-perfused with no evidence of cyanosis or white fingers.  There was no digital necrosis or auto amputations of either hand or finger.  Radial pulses were 2+ bilaterally.

Having examined the Veteran, the examiner provided a diagnosis of Raynaud's phenomenon.  He further stated that the Veteran's Raynaud's phenomenon was less likely as not caused by or the result of frostbite which the Veteran claimed occurred in service.  The examiner stated that there was evidence that sedentary Raynaud's phenomenon could be caused by episodes of frostbite which could cause deregulation of the normal vasospastic response to cold weather which could lead to secondary Raynaud's phenomenon.  The examiner further stated that, his review of the claims folder revealed no treatment for actual frostbite during service.  He noted that the Veteran's symptoms did seem to support a diagnosis of Raynaud's phenomenon but that it was more likely primary Raynaud's phenomenon which was an exaggerated vasopastic response to cold stimuli.  

The Board finds that service connection for the Veteran's cold injury residuals, to include Raynaud's phenomenon, must be denied as the preponderance of the evidence is against a finding that the disability is related to active service.  Indeed, there is no competent medical evidence which relates the Veteran's current cold intolerance to any incident of active service.  

The Board has considered the Veteran's statements that he has had symptoms since his service as well as the statements supporting the Veteran's claim from E.W., M.A. and C.F.  Initially, regarding the credibility of the Veteran and E.W., the Board finds that the credibility of the Veteran and E.W. is put into question by the fact that the Veteran's service treatment records do not demonstrate complaints of or treatment for frostbite.  Further placing the assertions of the Veteran and E.W. into question is the fact that the Veteran's discharge examination demonstrated normal hands and skin.  M.A. and C.F. are shown to be credible in their lay observations of the Veteran's symptoms.

As noted above, lay persons are competent to report observable symptoms.  Accordingly, both the Veteran and E.W. are competent to testify as to their observations of the Veteran's in-service hand symptoms and M.A. and C.F. are competent to report visible hand deformities, such as whiteness of the skin, thereafter.  Lay people are not, however, competent to provide diagnoses which go beyond the expertise required for lay observation.  Accordingly, while the Veteran and E.W. are competent to testify that they witnessed observable disorders of the Veteran's hands and fingers, they are not competent to diagnose these symptoms as frostbite.  Further, a contemporaneous diagnosis is not demonstrated by the Veteran's service treatment records.  M.A. and C.F., as noted above, are competent to testify as to the symptoms they observed but they lack the requisite expertise to demonstrate that these symptoms are related to service.  

Lay statements can be competent evidence of a nexus when lay testimony describes symptoms which support a later diagnosis by a medical professional.  Here, the Veteran has been diagnosed with Raynaud's phenomenon.  This diagnosis has not been found to be related to the Veteran's service by a medical professional.  On the contrary, the VA examiner, having reviewed the claims file and having considered the Veteran's lay statements and those of M.A. and C.F., concluded that the Veteran's Raynaud's phenomenon was the type that was not related to frostbite.  Thus, a competent medical nexus linking the Veteran's Raynaud's phenomenon to service is not shown.  

The Veteran himself believes that he has a cold related injury which is related to active service.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and his lay observations are not supported by the medical evidence of record.  The Veteran is not competent to address etiology in the present case and the competent evidence of record is against a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Considering the evidence of record as a whole, the Board finds that the probative medical evidence of record fails to show a relationship between the Veteran's cold residuals and any incident of active service or a service-connected disability.  In this case, only the VA examiner is competent to state whether or not the Veteran's Raynaud's phenomenon is due to service, accordingly the Board finds that the negative nexus opinion outweighs the lay statements in support of the Veteran's claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's claim for entitlement to service connection is denied.


ORDER

Entitlement to service connection for residuals of a cold weather injury is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


